In a support proceeding against a former spouse pursuant to article 4 of the Family Court Act, the appeal is from an order of the Family Court, Richmond County, dated May 28, 1974, in favor of respondent, upon the trial court’s dismissal of the petition at the close of petitioner’s case at a nonjury trial. Order affirmed, without costs. After her divorce, petitioner had no right to seek support from her former husband in a Family Court support proceeding as she was no longer a spouse within the meaning of section 412 of the Family Court Act (see Matter of Carter v Carter, 19 AD2d 513; Matter of "MM” v "MM”, 39 AD2d 995). Further, the Family Court properly ruled that it had no power to interfere with the fully executed lump-sum property settlement which was incorporated into the valid Mexican decree of divorce (see Family Ct Act, §466, subd [c]; Matter of Silver v Silver, 36 NY2d 324; Matter of Warden v Warden, 68 Misc 2d 1080). Gulotta, P. J., Rabin, Hopkins, Latham and Margett, JJ., concur.